Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This in response to the amendment filed 02/19/2021
Allowable Subject Matter
Claims 33-35, 37-47, 50-54 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 33 has been amended to recite the handle assembly comprising a housing, a spring, and a slider, the actuation lever has four operating modes the resting mode, the cool clamping mode, and the tool rotating mode, and the tool adjusting mode.  Claim 46 recites wherein said housing comprises a spring and a slider, and said actuation lever is articulated to the sleeve via a first and a second linking arm and the slider, said first and second linking arms each have a first and a second end, and wherein the first end of the first linkage arm is connected to the slider, the second end of the first linkage arm is connected to the first end of the second linkage arm by means of a sliding pin slidably coupled in an actuation lever slit arranged in the actuation lever, and the second end of the second linkage arm is connected to the housing.
The office agrees the art of record fail to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771